NOTE: This order is nonprecedential.

@Hniteh étates (£01m of QppeaIs
for the jfeheral @trmit

CLIFFORD L. LEE, II,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERAN
AFFAIRS, '-

Respondent-Appellee.

2011-7165

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-1119, Judge Robert N.
Davis.

ON MOTION

ORDER

Eric K. Shinseki, Secretary of Veterans Affairs moves
for a 14-day extension of time, until December 19, 2011,
to ﬁle his response brief.

Upon consideration thereof,

LEE V. DVA 2

IT Is ORDERED THAT:

The motion is granted.

FOR THE COURT

DEC 1 2 20" Isl Jan Horbaly
Date Jan Horbaly
Clerk
cc: Clifford L. Lee, II I '
Steven M. Mager, Esq.
Fl ED
"3.00m
S21 THE angnﬁggﬂsrrm
DEC 12 2011

WHOM
“cm